 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT

 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                   Case No. 19-CR-00764-GPC
11                      Plaintiff,
12         v.                                    ORDER AND JUDGMENT
13                                               DISMISSING
     DAVID RIVERA,
14
                        Defendant.
15
16        On motion of the United States, with no objection by Defendant, and with good cause
17 shown, the Indictment in this case is hereby dismissed without prejudice.
18 Dated: April 15, 2019
19
20
21
22
23
24
25
26
27
28


30
